       Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
MALIBU MEDIA, LLC,                                    :

                                   Plaintiff,        :        REPORT AND RECOMMENDATION

                          v.                         :            19-CV-4909 (GBD) (KNF)

MICHAEL YUAN                                         :

                                    Defendant.        :
-----------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE

                                              INTRODUCTION

        The plaintiff commenced this action seeking damages for copyright infringement,

pursuant to the Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. The plaintiff

alleges that it is the registered owner of the copyright for certain films that the defendant

“downloaded, copied, and distributed” without the plaintiff’s authorization by using the

BitTorrent file distribution sharing system.

        Before the Court are the following documents filed by the plaintiff: (1) “Motion for Entry

of Final Default Judgment against Defendant Michael Yuan,” pursuant to Rule 55 of the Federal

Rules of Civil Procedure, with exhibits, Docket Entry No. 41; (2) “Memorandum of Points and

Authorities in Support of Motion for Entry of Default Judgment against Defendant Michael

Yuan,” with exhibits, Docket Entry No. 42; (3) “Declaration of Kevin T. Conway Esq.

[‘Conway’] in Support of Motion for Entry of Default Judgment against Defendant Michael

Yuan,” Docket Entry No. 43; and (4) “Plaintiff, Malibu Media, LLC’s, Statement of Damages,”




                                                          1
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 2 of 14



with exhibits, Docket Entry No. 44. The plaintiff’s motion for a judgment by default is

unopposed.

                                    PLAINTIFF’S CONTENTIONS

       In its memorandum of law, the plaintiff contends that its motion for a judgment by

default should be granted, arguing: (1) “this court has subject matter and personal jurisdiction”;

(2) “entry of default judgment is factually and legally appropriate”; (3) “statutory damages

should be awarded”; (4) “injunctive relief should be awarded”; and (5) “costs of suit should be

awarded.” The plaintiff asserts that it served the defendant with a summons and amended

complaint “on February 10, 2020 and February 11, 2020. See Affidavit of Service [CM/ECG

33].” The defendant failed to plead or otherwise defend, and a Clerk’s Certificate of Default was

issued “on March 6th, 2020 [CM/ECF 40].” According to the plaintiff, the defendant “is not a

minor, incompetent person or in active military service. See Decl. of Kevin T. Conway, Esq.

attached hereto as Exhibit B.” The plaintiff contends that the defendant “was properly served via

alternate service.” The plaintiff contends that by defaulting, the defendant “admitted the truth of

the allegations of the Amended Complaint,” which support the plaintiff’s claim, and the

defendant’s acts of infringement were committed with knowledge and willfulness, which may be

inferred because of the defendant’s default. The plaintiff seeks: (a) $12,000, statutory damages,

namely, “$1,500.00 per work, which is 2x the minimum statutory damages”; (b) an injunction;

and (c) $643.80, “costs incurred in this action.”

       In support of its motion, the plaintiff submitted a declaration of its attorney, Conway,

who states that the action commenced on May 26, 2019, and, pursuant to the issuance of third-

party subpoenas, “Defendant’s Internet Service Providers (‘ISP’) disclosed Defendant’s true

identity to Plaintiff.” On November 1, 2019, the plaintiff filed an amended complaint, and on



                                                    2
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 3 of 14



March 6, 2020, a Clerk’s Certificate of Default against the defendant was entered. Conway

states that “Defendant is not a minor, incompetent, or in active duty military.” According to

Conway, the plaintiff incurred $643.80 in costs in this action, “which includes the statutory filing

fee of $400.00, ISP fees of $100.00, and process server fees of $143.80.”

                                      LEGAL STANDARD

       (a) Entering a Default. When a party against whom a judgment for affirmative relief
       is sought has failed to plead or otherwise defend, and that failure is shown by
       affidavit or otherwise, the clerk must enter the party's default.
       (b) Entering a Default Judgment.
       (1) By the Clerk. If the plaintiff's claim is for a sum certain or a sum that can be
       made certain by computation, the clerk--on the plaintiff's request, with an affidavit
       showing the amount due--must enter judgment for that amount and costs against a
       defendant who has been defaulted for not appearing and who is neither a minor nor
       an incompetent person.
       (2) By the Court. In all other cases, the party must apply to the court for a default
       judgment. A default judgment may be entered against a minor or incompetent
       person only if represented by a general guardian, conservator, or other like fiduciary
       who has appeared. If the party against whom a default judgment is sought has
       appeared personally or by a representative, that party or its representative must be
       served with written notice of the application at least 7 days before the hearing. The
       court may conduct hearings or make referrals--preserving any federal statutory
       right to a jury trial--when, to enter or effectuate judgment, it needs to: (A) conduct
       an accounting; (B) determine the amount of damages; (C) establish the truth of any
       allegation by evidence; or (D) investigate any other matter.

       Fed. R. Civ. P. 55.

       Unless federal law provides otherwise, an individual--other than a minor, an
       incompetent person, or a person whose waiver has been filed--may be served in a
       judicial district of the United States by: (1) following state law for serving a
       summons in an action brought in courts of general jurisdiction in the state where
       the district court is located or where service is made; or (2) doing any of the
       following: (A) delivering a copy of the summons and of the complaint to the
       individual personally; (B) leaving a copy of each at the individual’s dwelling or
       usual place of abode with someone of suitable age and discretion who resides there;
       or (C) delivering a copy of each to an agent authorized by appointment or by law
       to receive service of process.

       Fed. R. Civ. P. 4(e).

This district court is located in New York. New York law provides:

                                                 3
Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 4 of 14




 Personal service upon a natural person shall be made by any of the following
 methods:
 1. by delivering the summons within the state to the person to be served; or
 2. by delivering the summons within the state to a person of suitable age and
 discretion at the actual place of business, dwelling place or usual place of abode of
 the person to be served and by either mailing the summons to the person to be
 served at his or her last known residence or by mailing the summons by first class
 mail to the person to be served at his or her actual place of business in an envelope
 bearing the legend “personal and confidential” and not indicating on the outside
 thereof, by return address or otherwise, that the communication is from an attorney
 or concerns an action against the person to be served, such delivery and mailing to
 be effected within twenty days of each other; proof of such service shall be filed
 with the clerk of the court designated in the summons within twenty days of either
 such delivery or mailing, whichever is effected later; service shall be complete ten
 days after such filing; proof of service shall identify such person of suitable age and
 discretion and state the date, time and place of service, except in matrimonial
 actions where service hereunder may be made pursuant to an order made in
 accordance with the provisions of subdivision a of section two hundred thirty-two
 of the domestic relations law; or
 3. by delivering the summons within the state to the agent for service of the person
 to be served as designated under rule 318, except in matrimonial actions where
 service hereunder may be made pursuant to an order made in accordance with the
 provisions of subdivision a of section two hundred thirty-two of the domestic
 relations law;
 4. where service under paragraphs one and two cannot be made with due diligence,
 by affixing the summons to the door of either the actual place of business, dwelling
 place or usual place of abode within the state of the person to be served and by
 either mailing the summons to such person at his or her last known residence or by
 mailing the summons by first class mail to the person to be served at his or her
 actual place of business in an envelope bearing the legend “personal and
 confidential” and not indicating on the outside thereof, by return address or
 otherwise, that the communication is from an attorney or concerns an action against
 the person to be served, such affixing and mailing to be effected within twenty days
 of each other; proof of such service shall be filed with the clerk of the court
 designated in the summons within twenty days of either such affixing or mailing,
 whichever is effected later; service shall be complete ten days after such filing,
 except in matrimonial actions where service hereunder may be made pursuant to an
 order made in accordance with the provisions of subdivision a of section two
 hundred thirty-two of the domestic relations law;
 5. in such manner as the court, upon motion without notice, directs, if service is
 impracticable under paragraphs one, two and four of this section.
 6. For purposes of this section, “actual place of business” shall include any location
 that the defendant, through regular solicitation or advertisement, has held out as its
 place of business.



                                           4
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 5 of 14



       New York Civil Practice Law and Rules (“CPLR”) § 308.


                           APPLICATION OF LEGAL STANDARD

Procedural Deficiencies

       The plaintiff’s motion is procedurally deficient because it does not comply with the

requirements of Local Civil Rule 7.1 of this court, as it does not contain: (i) a notice of motion,

as required by Local Civil Rule 7.1(a)(1); and (ii) “[s]upporting affidavits and exhibits, thereto

containing any factual information and portions of the record necessary for the decision on the

motion,” as required by Local Civil Rule 7.1(a)(3). The plaintiff attached exhibits improperly to

documents styled “Motion for Entry of Final Default Judgment against Defendant Michael

Yuan,” “Memorandum of Points and Authorities in Support of Motion for Entry of Default

Judgment against Defendant Michael Yuan” and “Plaintiff, Malibu Media, LLC’s, Statement of

Damages,” without any affidavit(s) identifying and explaining the attached exhibits. The

plaintiff’s “Declaration of Kevin T. Conway Esq. in Support of Motion for Entry of Default

Judgment against Defendant Michael Yuan” is not accompanied by any exhibits. Assuming that

the plaintiff’s document styled “Motion for Entry of Final Default Judgment against Defendant

Michael Yuan” is intended to serve as a notice of motion, it contains improperly factual

allegations and legal conclusions. The plaintiff asserts in its memorandum of law that the

defendant “is not a minor, incompetent person or in active military service. See Decl. of Kevin

T. Conway, Esq. attached hereto as Exhibit B.” However, neither Exhibit B nor Conway’s

declaration is attached to the plaintiff’s memorandum of law filed under Docket Entry No. 42.

Thus, denying the plaintiff’s motion on these procedural grounds is warranted. However, given

“a strong ‘preference for resolving disputes on the merits’” in this circuit, New York v. Green,




                                                  5
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 6 of 14



420 F.3d 99, 104 (2d Cir. 2005) (citation omitted), and notwithstanding the procedural

deficiencies, the Court will address the merits of the plaintiff’s motion.

Merits of the Plaintiff’s Motion for a Judgment by Default: Personal Jurisdiction

       Conway states in his declaration, filed under Docket Entry No. 43, that “Defendant is not

a minor, incompetent, or in active duty military.” Although Conway states in his declaration that

he has “personal knowledge” of the facts stated in his declaration, he failed to identify the source

of his knowledge that “Defendant is not a minor, incompetent, or in active duty military.” Given

that Conway neither represents the defendant nor claims any association with the defendant and

absent an explanation of the source of Conway’s knowledge about the defendant, Conway’s

assertion that “Defendant is not a minor, incompetent, or in active duty military” is unsupported

by evidence.

       On December 30, 2019, the plaintiff filed a document styled “Motion for Alternate

Service on Defendant Michael Yuan,” asserting that, “[a]s shown in the attached sworn affidavit

of process server Nelson Carvajal, Mr. Carvajal attempted to serve Defendant Yuan five times at

his last known address, 7316 31st Avenue, #3FL, Flushing, NY 11370 (the ‘Last Known

Address’),” and “Plaintiff, via the process server, has tried to serve Defendant Yuan and the

process server has concluded that he failed to serve Defendant at the Last Known Address.”

Docket Entry No. 27. Improperly attached to the plaintiff’s “Motion for Alternate Service on

Defendant Michael Yuan” was a document styled “Affidavit of Attempted Service,” dated

November 27, 2019, stating the following:

               NELSON CARVAJAL, being duly sworn, deposes and says that he is over
       eighteen years of age, is employed by the attorney service, DLS, INC., and is not a
       party to this action.
               That on the 14th day of November, 2019, at approximately the time of 8:10
       am, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
       ACTION, AMENDED COMPLAINT–-ACTION FOR DAMAGES FOR

                                                  6
Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 7 of 14



 PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
 DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
 TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
 DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT
 PLAN upon MICHAEL YUAN at 73-16 31st Avenue, Apt. 3rd Floor, Flushing,
 NY 11370, but deponent rang the bells and there was no answer. There was a gray
 Lexus in the driveway.
        That on the 16th day of November, 2019, at approximately the time of 9:01
 am, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
 ACTION, AMENDED COMPLAINT–-ACTION FOR DAMAGES FOR
 PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
 DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
 TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
 DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT
 PLAN upon MICHAEL YUAN at 73-16 31st Avenue, Apt. 3rd Floor, Flushing,
 NY 11370, but the bells appear not to be working. There were two cars in the
 driveway, a Rav4 and a Lexus. There was no answer to the bells.
        That on the 20th day of November, 2019, at approximately the time of 5:10
 pm, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
 ACTION, AMENDED COMPLAINT–-ACTION FOR DAMAGES FOR
 PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
 DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
 TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
 DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT
 PLAN upon MICHAEL YUAN at 73- 16 31st Avenue, Apt. 3rd Floor, Flushing,
 NY 11370, but deponent rang the bells and there was no answer. There was a gray
 Lexus in the driveway.
        That on the 23rd day of November, 2019, at approximately the time of 8:30
 am, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
 ACTION, AMENDED COMPLAINT–-ACTION FOR DAMAGES FOR
 PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
 DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
 TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
 DEADLINE TO FILE A JOINT DISCOVERY/ CASE MANAGEMENT
 PLAN upon MICHAEL YUAN at 73- 16 31st Avenue, Apt. 3rd Floor, Flushing,
 NY 11370, but there was a Lexus in the driveway and no answer to the bell .
 Deponent tried calling (718) 478-8945 and there was no answer and no answering
 machine and the other number, (718) 672-3135, was disconnected.
        That on the 25th day of November, 2019, at approximately the time of 8:06
 pm, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
 ACTION, AMENDED COMPLAINT–-ACTION FOR DAMAGES FOR
 PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
 DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
 TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
 DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT
 PLAN upon MIC, L YUAN at 73 -16 31st Avenue, Apt. 3rd Floor, Flushing, NY

                                        7
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 8 of 14



       11370, but there was no answer to the bell and no answer to the phone call.

In its “Brief in Support of Motion for Alternate Service on Defendant Michael Yuan,” the

plaintiff asserted that “Plaintiff’s multiple attempts to serve Defendant Yuan personally at his

Last Known Address have been unsuccessful.” Docket Entry No. 28. On February 6, 2020, the

Court denied the plaintiff’s motion to approve alternative service because: (a) the plaintiff “failed

to comply with Local Civil Rule 7.1(a)(2) of this court,” as “[t]he plaintiff’s memorandum of law

does not make citation to any case(s)”; and (b) “the relief requested, an order authorizing

alternative service methods, is not warranted. The plaintiff has not provided any evidence that it

is impracticable for it to employ the method described in New York CPLR 308(4), a method the

plaintiff is already authorized to use perforce of Fed. R. Civ. P. 4(e)(1).” Docket Entry No. 32.

       On February 24, 2020, the plaintiff filed an “Affidavit of Service,” Docket Entry No. 33,

dated February 12, 2020, stating the following:

                NELSON CARVAJAL, being duly sworn, deposes and says that he is over
       the age of eighteen years, is employed by the attorney service, DLS., Inc., and is
       not a party to this action.
                That on the 10th day of February, 2020, at approximately the time of 3:52
       pm, deponent attempted to serve a true copy of the SUMMONS IN A CIVIL
       ACTION, AMENDED COMPLAINT–ACTION FOR DAMAGES FOR
       PROPERTY RIGHTS INFRINGEMENT, NOTICE OF FILING RULE 7.1
       DISCLOSURE STATEMENT, AND ORDER ON PLAINTIFF'S MOTION
       TO ADJOURN INITIAL PRETRIAL CONFERENCE AND EXTEND THE
       DEADLINE TO FILE A JOINT DISCOVERY /CASE MANAGEMENT
       PLAN upon MICHAEL YUAN at 7316 31st Avenue, 3rd Floor, Flushing, NY
       11370, but there was no answer to the bells, they may be broken.
                At that time, therefore, deponent served a true copy of the foregoing papers
       upon MICHAEL YUAN by firmly affixing same conspicuously on the front door
       at that address, the actual place of residence.
                That on the 11th day of February, 2020, deponent served another copy of the
       foregoing upon MICHAEL YUAN, by first class mail, by enclosing a true copy
       thereof in a securely sealed and postpaid wrapper with the words “PERSONAL
       AND CONFIDENTIAL” written on the same envelope, and not indicating on the
       outside that it is from an attorney or concerns an action against the person to be
       served, and depositing the same into an official depository maintained by the



                                                  8
      Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 9 of 14



       Government of the United States, City and State of New York, addressed as
       follows:
       MICHAEL YUAN
       7316 31ST AVENUE
       3rd FLOOR
       FLUSHING, NY 11370

In its memorandum of law, the plaintiff contends that “[t]his Court has personal jurisdiction over

the Defendant, a New York resident, who was properly served via alternate service. The

Defendant’s residence is 7316 31st Avenue, 3rd Floor, Flushing, NY 11370. This residence is the

location where the IP address 107.14.54.128 was found to be infringing Plaintiff’s copyrighted

works”; “[t]hus, service is appropriate.”

       The plaintiff’s February 12, 2020 affidavit of service states that “deponent served a true

copy of the foregoing papers upon MICHAEL YUAN by firmly affixing same conspicuously on

the front door at that address, the actual place of residence,” since “there was no answer to the

bells, they may be broken.” However, CPLR § 308(4) requires service to be made, “where

service under paragraphs one and two cannot be made with due diligence, by affixing the

summons to the door of either the actual place of business, dwelling place or usual place of

abode,” not “the actual place of residence,” as the plaintiff’s process server has done in this case.

The words “actual place of residence” do not appear in the “nail” requirement of CPLR § 308(4).

       The “nail and mail” provision of the CPLR permits a plaintiff to mail duplicate
       process to the defendant at his last known residence, but clearly requires that the
       “nailing” be done at the defendant’s “actual place of business, dwelling place or
       usual place of abode”. While there may be some question as to whether there is a
       distinction between “dwelling place” and “usual place of abode”, there has never
       been any serious doubt that neither term may be equated with the “last known
       residence” of the defendant. Indeed there are cogent reasons for preserving the
       distinction, apart from the obvious principle that where the Legislature has used
       different words in a series, the words should not be construed as mere redundancies.
       . . . Significantly, in both the “leave and mail” and “nail and mail” subdivisions,
       the Legislature retained both the requirement that the summons be delivered or
       affixed to the defendant’s actual place of business, dwelling place or usual place of
       abode and the additional requirement that the summons be mailed to the

                                                  9
     Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 10 of 14



       defendant’s last known residence. Presumably, the Legislature left these aspects of
       CPLR 308 intact in the belief that a further liberalization of the requirements for
       service would jeopardize the primary statutory purpose of ensuring that defendants
       receive actual notice of the pendency of litigation against them. In light of the
       Legislature’s continued adherence to these dual requirements, we cannot and
       should not blur the distinction between “dwelling place” and “last known
       residence”, since to do so would be to diminish the likelihood that actual notice will
       be received by potential defendants. While a rule which permits both the “nailing”
       and “mailing” steps to be completed at a defendant’s last known residence would
       make it infinitely easier to serve the “hard-to-find” defendant, such a rule would
       not ensure that a readily accessible defendant is given adequate notice. Hence, we
       find the construction of CPLR 308 (subd 4) proposed by the plaintiffs to be
       unacceptable. Nor do we find any “inherent inconsistency” in requiring the
       “affixing” to be done at the actual dwelling place or usual place of abode while
       permitting the “mailing” to be completed by mailing to the defendant’s last known
       residence. Of course, we assume that plaintiffs will mail copies of the summons to
       the defendant’s actual residence where that address is known. Indeed, in cases
       where the defendant’s residence is known, the actual dwelling place and the last
       known residence would be the same location by definition. Nevertheless, we
       decline to view the “last known residence” clause as a mere redundancy or as
       evidence of inartful draftsmanship because we believe that the clause was inserted
       primarily to address those situations in which the defendant’s residence is
       unknown, but his “actual place of business” is known to the plaintiff. In such cases,
       service would be literally impossible if the statute did not allow the second step of
       “mailing” to be completed by sending the papers to the defendant’s last known
       residence. Thus, when the statute is read in its entirety, as it must be, it becomes
       clear that the Legislature deliberately used the term “last known residence” as a
       means of encompassing cases where only the actual place of business is known as
       well as cases where the defendant’s current residence is known.


       Feinstein v. Bergner, 48 N.Y.2d 234, 239-41, 422 N.Y.S.2d 356, 358-59 (1979)
       (citations omitted).

“The 1970 revision of CPLR 308 required the summons to be mailed to the defendant's ‘last

known address’ The wor[d] ‘residence’ was substituted for the word ‘address’, however, in

1971. No substantive change in the meaning of the statute was intended.” Id. at 240 n.4, 422

N.Y.S.2d at 359 n.4.

       Although the process server’s “Affidavit of Attempted Service,” dated November 27,

2019, only identified the address at which service was attempted, without describing the nature



                                                10
     Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 11 of 14



of the address, in its “Motion for Alternate Service on Defendant Michael Yuan,” the plaintiff

represented to the court that, “[a]s shown in the attached sworn affidavit of process server Nelson

Carvajal, Mr. Carvajal attempted to serve Defendant Yuan five times at his last known address,

7316 31st Avenue, #3FL, Flushing, NY 11370 (the ‘Last Known Address’).” No evidence was

submitted by the plaintiff in this action to show that the purported defendant’s “last known

address, 7316 31st Avenue, #3FL, Flushing, NY 11370” is the defendant’s “dwelling place or

usual place of abode” for the purpose of affixing the summons to the door, pursuant to CPLR §

308(4).

          In the instant motion, the same address asserted previously to be the defendant’s “Last

Known Address,” is no longer described as the “Last Known Address” by the plaintiff in motion

papers; rather, the plaintiff omits “Last Known Address” from the address description in its

memorandum of law, asserting only that “[t]he Defendant’s residence is 7316 31st Avenue, 3rd

Floor, Flushing, NY 11370. This residence is the location where the IP address 107.14.54.128

was found to be infringing Plaintiff’s copyrighted works.” While the process server’s “Affidavit

of Attempted Service,” dated November 27, 2019, only identified the address at which service

was attempted, without describing the nature of the address, the February 12, 2020 affidavit of

service identifies the same address as “the actual place of residence.”

          Where: (1) the plaintiff asserted in November 2019 that the address “where service under

paragraphs one and two [of CPLR § 308] cannot be made with due diligence,” namely “7316 31st

Avenue, #3FL, Flushing, NY 11370,” is the defendant’s “Last Known Address”; (2) the same

address became “[t]he Defendant’s residence” on this motion, without any evidence in support of

the change in the nature of the address from the “Last Known Address” to “[t]he Defendant’s

residence” or “actual place of residence,” as claimed by the process server; and (3) absent any



                                                  11
     Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 12 of 14



corroborating evidence that “7316 31st Avenue, #3FL, Flushing, NY 11370” was the defendant’s

“dwelling place or usual place of abode” rather than the “Last Known Address,” the Court finds

that the plaintiff failed to show that service was effected pursuant to CPLR § 308(4) “by affixing

the summons to the door of either the actual place of business, dwelling place or usual place of

abode.” “Although the required subsequent mailing to the defendant’s last known residence will

suffice for the second element of service under CPLR 308 (4), affixing process to the door of the

defendant’s last known residence will not be sufficient to meet the first element of the statute

(see Feinstein v. Bergner, 48 N.Y.2d 234, 422 N.Y.S.2d 356, 397 N.E.2d 1161). ” Kalamadeen

v. Singh, 63 A.D.3d 1007, 1008, 882 N.Y.S.2d 437, 439 (App. Div. 2nd Dep’t 2009).

       Moreover, the process server indicated in both, the “Affidavit of Attempted Service,”

dated November 27, 2019, and the “Affidavit of Service,” dated February 12, 2020, that the

address “7316 31st Avenue, 3rd Floor, Flushing, NY 11370” is a multi-dwelling structure. Thus,

even assuming that “7316 31st Avenue, 3rd Floor, Flushing, NY 11370” was the defendant’s

“dwelling place or usual place of abode,” “firmly affixing same conspicuously on the front door

at that address,” without specifying that the summons was affixed to the door of the “3rd Floor”

dwelling in the multi-dwelling structure, does not satisfy the requirement of “affixing the

summons to the door of either the actual place of business, dwelling place or usual place of

abode,” pursuant to CPLR 308(4). That is so because the process server indicated in the

February 12, 2020 “Affidavit of Service” that “there was no answer to the bells, they may be

broken”; thus, no access to the interior of the multi-dwelling structure, including the door of the

“3rd Floor” dwelling, appears to have been possible. Leaving the summons affixed to the door of

a multi-dwelling structure, without affixing it to the door of the “3rd Floor” dwelling, “is

insufficient compliance with the statutory requirement that the summons and complaint be



                                                 12
     Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 13 of 14



affixed to the door of defendant's dwelling house or usual place of abode.” Wilson v. O’Neal, 58

Misc.2d 837, 838, 296 N.Y.S.2d 812, 814 (Dist. Ct. Nassau County, 1st Dist, 1969) (compliance

with the “affixing” requirement was insufficient where papers were affixed “to the front door of

a six-story apartment house” and “the defendant, when she resided there, lived on the fifth

floor.”).

        Having failed to show that it complied with the requirements of CPLR § 308(4), the

plaintiff failed to establish personal jurisdiction over the defendant.

                                      RECOMMENDATION

        For the foregoing reasons, I recommend that: (1) the plaintiff’s motion for a judgment by

default, Docket Entry 41, be denied; (2) the Clerk’s Certificate of Default, Docket Entry No. 40,

be vacated as improvidently granted; and (3) the plaintiff show cause why the amended

complaint should not be dismissed without prejudice for failure to comply with Rule 4(m) of the

Federal Rules of Civil Procedure.

       FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Any requests for an extension of time for filing

objections must be directed to Judge Daniels. Failure to file objections within fourteen (14)

days will result in a waiver of objections and will preclude appellate review. See Thomas v.

Arn, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003).

Dated: New York, New York                              Respectfully submitted,
       July 1, 2020




                                                  13
Case 1:19-cv-04909-GBD-KNF Document 48 Filed 07/01/20 Page 14 of 14




                                14
